          Case 1:07-cr-00402-RMB Document 62
                                          60 Filed 05/12/20
                                                   05/08/20 Page 1 of 2




                                                                       May 8, 2020

BY ECF

The Honorable Richard M. Berman
United States District Judge
Southern District of New York
Daniel Patrick Moynihan Courthouse
500 Pearl Street
New York, NY 10007

                   Re: United States v. Jeffrey Musumeci, 07-cr-402 (RMB)

Dear Judge Berman:

       By this letter motion, it is respectfully requested that the Court adjudicate the
Government’s April 24, 2020, letter request and impose conditions of home confinement that do
not conflict with the supervised release conditions set forth in the original judgment.

                  Request to Adjudicate the Government’s April 24, 2020, Request

        It is respectfully requested that the Court adjudicate the request that the Government made
in its April 24, 2020, letter (see ECF Doc. 57), which requested that Jeffrey’s unredacted BOP
petition docketed at ECF Doc. 55-1 be replaced with the redacted version docketed at ECF Doc.
57-1.

                 Request to Impose Home Confinement Conditions That do
                Not Conflict With the Original Supervised Release Conditions

         On April 28, 2020, the Court granted Jeffrey’s 18 U.S.C. § 3582(c)(1)(A)’s motion for
compassionate release, reduced his prison sentence to time served, and ordered that the conditions
of his five-year supervised release term include (i) the conditions set forth in the original judgment,
(ii) a quarantine at his daughter’s home for 14 days from April 30, 2020 (i.e., until May 14, 2020),
          Case 1:07-cr-00402-RMB Document 62
                                          60 Filed 05/12/20
                                                   05/08/20 Page 2 of 2




and (iii) confinement at his daughter's home until January 11, 2021. (ECF Doc. 58 at 2, 6–7).
Jeffrey was released from prison on April 29, 2020.

        It is respectfully requested that the Court impose conditions of Jeffrey’s home confinement.
Jeffrey requests that, after the 14-day quarantine period, he be allowed to take walks outside, attend
medical appointments, and become employed when the COVID-19 pandemic ends.

        It is also respectfully requested that the Court modify the original supervised release
conditions so that they do not conflict with the home confinement conditions. Although Jeffrey is
required to be on home confinement until January 11, 2021, the original supervised release
conditions require him to: (1) “work regularly at a lawful occupation, unless excused by the
probation officer for . . . acceptable reasons”; (2) “participate in a [substance abuse] program” if
“deemed necessary by probation”; (3) “participate in weekly therapeutic counseling by a licensed
therapist”; (4) “participate in a sex offender treatment program if deemed necessary by the
probation department”; and (5) “register with the state sex offender registration agency in any state
in which he resides or is employed.” (ECF Doc. 36 at 3–4). Given Jeffrey’s susceptibility to
COVID-19 illness, he requests that his supervised release and home confinement conditions not
require his physical presence outside his daughter’s home to the extent possible.

       Thank you for your time and consideration.

                                                              Respectfully submitted,

                                                                         /S/
                                                               Stuart Gold, Esq.
                                                               Brafman & Associates, P.C.
                                                               767 3rd Avenue, 26th Fl.
                                                               New York, NY 10017
  The Clerk’s office is respectfully requested                 Tel: (212) 750-7800
  to replace ECF Doc 55-1 with ECF Doc 57-1.                   Fax: (212) 750-3906
  The proposed modifications are denied
  without prejudice. The proposed modifications
  can be discussed at the next conference on
  June 3, 2020. Probation Officer Dehaan is
  respectfully requested to appear at the next
   conference.

         5/12/2020




                                                  2
